United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1837EA
                                 _____________

Kevin S. Ellison,                      *
                                       *
                    Appellant,         * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Gary Sims,                             *       [UNPUBLISHED]
                                       *
                    Appellee.          *
                                 _____________

                           Submitted: January 29, 1999
                               Filed: February 10, 1999
                                _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Kevin S. Ellison's appeal has been submitted on the briefs. Having considered
the record and the parties' briefs, we conclude the district court correctly granted
summary judgment in favor of the party sued by Ellison. We thus affirm the district
court. See 8th Cir. R. 47B. We also deny Ellison's pending motions.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              2–